DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's preliminary amendment filed on 15 March 2021 has been entered. Claims 1-12 have been amended. No claims have been cancelled. No claims have been added. Claims 1-12 are still pending in this application, with claim 1 being independent.

Claim Objections
Claims 1-12 are objected to because of the following informalities:
In claims 1-12, each of the limitations recites: “…the Optical system…,” which should read: --…the  optical system…--.
In claim 1, line 4, “…characterized in that…,” should read: --…wherein…--.
In claim 1, line 8, “…configured to be activated independently...,” should read: --…configured to be activated independently of one another...--.
In claim 4, lines 2-3, “…RGB...RGBW…,” should read: --…red, green, and blue (RGB)…red, green, blue, and white (RGBW)…--.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pasotti (US 2015/0266419 A1), in view of Zietz (US 2016/0031369 A1).
Regarding claim 1, Pasotti teaches or suggests an optical system of a motor vehicle's interior lighting (Figs. 1-6, paragraph [0018]), the optical system comprising a screen (2) and a plurality of light sources (21) disposed in series (as shown in Fig. 1, corresponding to indicia 5a-5i), the plurality of light sources (21) being configured to project a light beam onto the screen (as shown by the light rays emitting from 21 in Fig. 2), wherein the optical system comprises a light box (11) between the plurality of light sources and the screen (as shown in Fig. 2), the light box comprising a plurality of cavities (13 and 25, collectively, as shown in Fig. 2, for each respective light source 21), each light source (21) being associated with a respective cavity of the light box (as shown in Figs. 1-4).
Pasotti does not explicitly teach that each light source is configured to be activated independently.  
Zietz teaches or suggests (Figs. 2A-4A, paragraphs [0030] and [0041]) each light source is configured to be activated independently (as described in paragraphs [0030] and [0041], i.e. so as to display any combination of color emitting from the desired package).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Pasotti and 
Regarding claim 2, Pasotti teaches or suggests (Figs. 1-6) each cavity (13 and 25, collectively, as shown in Fig. 2, for each respective light source 21) comprises an elliptical profile (27, paragraph [0028]) in a first plane (D) perpendicular to the screen (2) and passing through each respective light source (21) associated with said respective cavity (as shown in Fig. 2).  
Regarding claim 3, Pasotti teaches or suggests (Figs. 1-6) the cavity (13 and 25, collectively, as shown in Fig. 2, for each respective light source 21) comprises a parabolic profile (16, paragraph [0027]) in a second plane perpendicular to the screen (2) that passes through each light source (21) associated with said respective cavity (as shown in Fig. 2).  
Regarding claim 4, Pasotti does not explicitly teach that each light source is an RGB light source or an RGBW light source.  
Zietz teaches or suggests (Figs. 2A-4A) each light source is a RGB light source or an RGBW light source (as described in paragraphs [0030] and [0041]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Pasotti and incorporated the teachings of each light source is an RGB light source or an RGBW light source, such as taught or suggested by Zietz, in order to improve the appearance and marketability of the device (i.e. by providing a configuration which allows for various colors and/or color sequence patterns to be produced by the device).
Regarding claim 5, Pasotti teaches or suggests (Figs. 1-6) the light box (11) comprises a dimension along a stacking axis (a dimension in the vertical direction, up and down with reference to Fig. 2) that is variable between a first longitudinal end and a second longitudinal end (as shown in Figs. 3-6).  
Regarding claim 6, Pasotti teaches or suggests (Figs. 1-6) a ratio between a first dimension specific to a 32018P01441 WOUSwall of a cavity (a first height of a wall of either of 27 or 16 forming a respective cavity) and a second dimension specific to the light box (a second dimension of a height of the light box 11 as shown in Figs. 2-6) is inclusive between 40% and 85% (as no particular limitation is imposed by “a first dimension” and “a second dimension” in the claim, the device of Pasotti satisfies the claimed limitation by the selection of any height dimension along said wall of the cavity for the first dimension, and any height dimension along the light box 11 for the second dimension, such that said ratio is within the claimed range, e.g. a height dimension half way through the cavity and a total height dimension of the light box would render 50%, as shown in Fig. 2), where the first dimension and the second dimension is measured parallel to the stacking axis (as shown in Fig. 2, i.e. in a vertical direction with reference to Fig. 2).  
Regarding claim 7, Pasotti teaches or suggests (Figs. 1-6) an internal face of the wall (an internal face having 16) is covered with a material simultaneously enabling specular reflection and diffuse reflection of the light beam (as described in paragraph [0027]. Additionally or alternatively, this limitation can be satisfied by an internal face formed by, collectively, 16 and 27, which forms the respective cavity).  
Regarding claim 8, Pasotti teaches or suggests (Figs. 1-6) the internal face of the wall (the internal face of 16) comprises a plurality of diffusing microstructures (paragraph [0027]).  
Regarding claim 10, Pasotti does not explicitly teach or suggest that the optical system includes a control module configured to give instructions for selective activation of said light sources to enable display of a dynamic or a multicolour light signal.  
Zietz teaches or suggests (Figs. 1-6) the optical system includes a control module (a control module coupled to the LED packages 34, 36, 38, and 40, and/or coupled to LED packages 58, 62, 64, 66, and 68) configured to give instructions for selective activation of said light sources to enable display of a dynamic (paragraphs [0037] and [0048]-[0055]) or a multicolour light signal (as described in paragraphs [0030] and [0041]).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Pasotti and incorporated the teachings of the optical system includes a control module configured to give instructions for selective activation of said light sources to enable display of a dynamic or a multicolour light signal, such as taught or suggested by Zietz, in order to improve the appearance and marketability of the device (i.e. by providing a configuration which allows for various colors and/or color sequence patterns to be produced by the device).
Regarding claim 11, Pasotti teaches or suggests (Figs. 1-6) a motor vehicle comprising an interior lighting device (Figs. 1-6, i.e. in use the device is situated in the instrument panel of a motor vehicle), the interior lighting device comprising an optical system according to claim 1 (as outlined above in claim 1).  
Regarding claim 12, Pasotti teaches or suggests (Figs. 1-6) the optical system (Figs. 1-6) is situated at a dashboard of the motor vehicle (on a dashboard of a motor vehicle comprising an instrument panel, as shown in Fig. 1). 4  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pasotti, in view of Zietz, as applied to claim 1 above, and in further view of Mauter et al. (DE 19702957 A1, herein referred to as: Mauter).
Regarding claim 9, neither Pasotti nor Zietz explicitly teach or suggest that said screen is a diffusing screen.  
Mauter teaches or suggests (Figs. 1-5) said screen (40) is a diffusing screen (64, having 66 thereon, forms a diffusing screen, and/or the composite screen formed by the elements of 40 comprises 66 thereon which forms a diffusing screen).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Pasotti and incorporated the teachings of said screen is a diffusing screen, such as taught or suggested by Mauter, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of increasing the uniformity of light emitted from the device or from the indicia through which the light is transmitted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: please see attached form PTO-892 for pertinent prior art not relied upon for rejection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571) 270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 








/COLIN J CATTANACH/Examiner, Art Unit 2875